  
 

ATTORNEYS AT LAW
136-20 38th Avenue, Suite 10G
Flushing, New York 11354

Keli Liu, Esq.

Tel: (718) 353-8522 o
Fax a8 353-6288 Dee . SO ORDERRn
Email: Kliu@hanglaw.com 02 2019 he initial Conf
adjourneg F-,. {eNce is
r

019 to Jan,” Decembe,
VIA ECF 9:30 a.m /p aY¥ 29, 2029 at
Hon. George B. Daniels ~ fo
Southern District of New York HON. G G ©r7 Pes
United States Courthouse . DAN
500 Pearl St, SNIELS }

New York, NY 10007

Re: Xie et al v. Cityspade Inc. et al
1:19-cv-05005-GBD
Motion to Adjourn Status Conference
Dear Judge Daniels:

This office represents the Plaintiffs in the above-referenced matter. We write, with the
consent of the Defense Counsel, to respectfully request an adjournment of the status
conference scheduled for December 4, 2019.

The undersigned’s last day with the office of HANG & ASSOCIATES, PLLC is
November 27, 2019. Ms. Qinyu Fan, who has appeared in this matter, is the newly assigned
lead counsel for this case. As the newly assigned counsel, Ms. Fan needs time to teview the
case file and farmilarize herself with the case. Furthrumore, Ms. Fan has other obligations on
that day for cases that she is in charge.

For the foregoing reasons, we respectfully request that the status confernece be
adjourned to the second week of Janurary 2020 or any other future date that is convinient to
this Court.

We thank the Court for its attention to and consideration of this matter.
Respectfully submitted,

[s/ Keli Liy
Keli Liu, Esq.

CC: all parties of record (VIA ECF)
